DETAILED ACTION
This is in response to the application filed on 08/09/2019.
The preliminary amendments filed 08/09/2019 are entered. Claims 1-19 and 23 are preserved for examination; of which claims 1, 12, and 23 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/09/2019 and 02/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al, US 2013/0031113 (Feng, hereafter)
Regarding claim 1,
Feng discloses a system, comprising: 
at least one computer-readable storage medium including a set of instructions for managing supply of services; and at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions (See Feng: at least Fig. 5, para 46, and 65-69), the at least one processor is directed to: 
receive, via a network, a query from a terminal device (See Feng: at least Fig. 1, Fig. 5, para 28, 42-43, and 46-47, receiving a query from a user over a network such as Internet); 
operate logical circuits in the at least one processor to extract a text from the query (See Feng: at least Fig. 1-2, Fig. 5, para 28, 42 and 46, parsing query to extract text); 
operate the logical circuits in the at least one processor to determine one or more subsets of the text (See Feng: at least Fig. 1-2, Fig. 5, para 28, 42, and 46); 
operate the logical circuits in the at least one processor to obtain a trained conditional random field (CRF) model (See Feng: at least Fig. 1-3, para 26, 31-35, 51, 56, obtaining a CRF model); and 
operate the logical circuits in the at least one processor to determine an attribute for each of the one or more subsets of the text based on the CRF model and the each of the one or more subsets of the text (See Feng: at least Fig. 1-3, para 26, 28-35, 43, 51, 56, determining features/attributes (e.g. geo/location or entity attributes) associated with the tokens/texts of the parsed query based on the CRF model).
Regarding claim 2,
Feng discloses wherein the attribute for each of the one or more subsets of the text includes at least one of a spatial attribute or an entity attribute (See Feng: at least Fig. 1-3, para 26, 28-35, 43, 51, 56, attributes including geo/location such as “Los Angeles” or entity such as “bar”).
Regarding claim 3,
Feng discloses wherein the attributes for the one or more subsets of the text include at least a spatial attribute having a first label (See Feng: at least Fig. 1-3, para 26, 28, 39, 43, and 63-64).
Regarding claim 4,
Feng discloses wherein the attributes for the one or more subsets of the text further include at least an entity attribute having a second label (See Feng: at least Fig. 1-3, para 26, 28, 39, 43, and 63-64).
Regarding claim 5,
Feng discloses wherein the at least one processor is further configured to determine a probability for the determined attribute for the each of the one or more subsets of the text (See Feng: at least Fig. 1-3, para 31-35, 40, and 63).
Regarding claim 6,
Feng discloses wherein the trained CRF model is generated according to a process for generating a CRF model, the process comprising: obtaining a preliminary CRF model; obtaining a plurality of training samples; determining a feature template (See Feng: at least Fig. 3-4, para 35-45, 51, 54, and 61-64, an initial CRF is trained with sample training data and a feature template as illustrated in at least Table 2 is determined); determining one or more feature functions based on the plurality of training samples and the feature template; and training the preliminary CRF model based on the one or more feature functions to generate the trained CRF model (See Feng: at least Fig. 3-4, para 35-45, 51, 54, and 61-64, training a CRF model based on determined feature function utilizing a feature template as described in at least para 40-41).
Regarding claim 7,
Feng discloses wherein the plurality of training samples include a historical sample, the historical sample being generated according to a process for generating the historical sample, the process comprising: obtaining a historical query; extracting a text from the historical query; determining at least one subset of the text of the historical query; obtaining a POI associated with the historical query; determining an attribute for the at least one subset of the text of the historical query according to the POI associated with the historical query; and generating the historical sample according to the determined attribute and the at least one subset of the text of the historical query (See Feng: at least Fig. 1-3, para 20, 36, 53-58, 61, training sample include previous queries from query logs in which text of previous queries are parsed and point of interests such as business names, entities, or locations are identified).
Regarding claim 8,
Feng discloses wherein the feature template comprises at least one of a fine feature, a generalized feature, or an individualized feature (See Feng: at least Fig. 3-4, para 35-45, 51, 54, and 61-64).

Regarding claim 9,
Feng discloses wherein the fine feature comprises at least one of a feature of a current word, a feature of a preceding word of the current word, a feature of a following word of the current word, a relationship of the current word and the preceding word of the current word, a relationship of the current word and the following word of the current word, a relationship of the preceding word of the current word and the following word of the current word, a relationship of the feature of the current word and the feature of the preceding word of the current word, a relationship of the feature of the current word and the feature of the following word of the current word, or a relationship of the feature of the preceding word of the current word and the feature of the following word of the current word (See Feng: at least Fig. 3-4, para 35-45, 51, 54, and 61-64, a current word or previous/next work).
Regarding claims 12-19,
the scopes of the claims are substantially the same as claims 1-8, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-8, respectively.
Regarding claim 23,
the scope of the claim is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.


	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al, US 2013/0031113 in view of Bracewell, US 2016/0260108.
Although Feng discloses a feature template comprising features (See at least para 41), Feng does not explicitly disclose wherein the generalized feature comprises at least one of a number, a letter, a character size, a prefix, or a suffix.
On the other hand, Bracewell discloses a feature template including a digit/number and a letter (See Bracewell: at least para 79 and Table 4). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Feng with Bracewell’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by identifying features by determining the relationship between numbers and/or letters as well as words included in a query.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al, US 2013/0031113 in view of Mathias et al., US 2017/0278514 (Mathias, hereafter).
Although Feng discloses a feature template comprising features (See at least para 42), Feng does not explicitly disclose wherein the individualized feature comprises at least one of identity number information related to a user associated with the terminal device, a query time, or location information of the terminal device.
On the other hand, Mathias discloses training a model such as CRF with gazetteer information including features such as user ID (See Mathias: at least para 41, 86, 99, and 102). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Feng with Mathias’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by training the CRF model with the user’s gazetteer data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tablan et al., US 10,963,497 disclosing a query parsing system uses a multi-stage process to parse the text of incoming queries before attempting to answer the queries. The multi-stage configuration involves a first trained classifier to determine the query type, or intent, of the text and a plurality of second trained classifiers, where each of the second trained classifiers is configured particularly for one specific respective query type. 
Sarmento et al., US 9,928,466 disclosing generating  collection of phrases that can be used to determine the best segmentation of search queries. Each segmentation of a search query splits the terms in search query using different permutations or n-grams to identify one or more phrases. Each segmentation is scored based on various criteria. The segmentation having the highest score is included in training data for training a predictive model that predicts segmentations for new search queries. 
NIU et al., CN 104679885 disclosing using existing long text labelling corpus, constructing training corpus of user distributed search string, the corpus and stores the traditional participle, part-of-speech tagging features, further increases the context feature in the query string, adhesion characteristic related semantic environment characteristic, establishing a CRF model as the organization name identification model according to compound semantic feature. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
05/31/2022